Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Claim Objections
2.	Claim 1 is objected to because of the following reason:
Lines 9-12 recite 
	“an electronic circuit comprising a printed circuit board electrically coupled 			separately to conductive windings of the receive and transmit antenna elements, 			the circuit board including electrical traces and connecting elements to 				electrically couple the conductive windings to the electrical traces on the circuit			board, and electrical circuitry including:”	
	in which terms “an electronic circuit” and “electrical circuitry” are inconsistent. 			Therefore, “electrical circuitry” should be changed to --the electronic circuit--.
The term “a second frequency” has been recited in lines 6 and 17. It is suggested to change “a second frequency” in line 17 to --the second frequency--.
Appropriate correctios are required.
Reasons for Allowance
3.	Claims 1-21 would be allowable if claim 10 is rewritten claim 1 to overcome the claimed objection, set forth in this Office action.
4.	The following is a statement of reasons for the indication of allowable subject matter:
	The closet prior art, Galloway (US 6,388,575), discloses a marker device, among with other features, comprising a housing, a receive antenna having one or more conductive windings tuned to an input signal at a first frequency; an electronic circuit coupled to conductive winding of the receive antenna element; an input circuit, a power supply circuit, an output circuit. However, Galloway fails to specifically teach a transmit antenna element comprising one or more conductive windings to broadcast an output signal at a second frequency, different from the first frequency, the electrical circuitry including a processing element to generate an output signal at a second frequency responsive to the input signal wherein the second frequency is outside the resonant range of the first frequency; and the output circuit to provide the output signal to the transmit antenna element to be broadcast to an above-ground receiver to assist in determining a location of the buried object as defined in claim 1.
	Claims 2-21 are allowed because they depend on the allowed claim 1.
Conclusion
5.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
						Inquiry
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached at 9am-5pm on Monday & Thursday & Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

April 26, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845